DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 10, 12-16 and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 9-10 and 16 of USPN 11049239. Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claims 1 and 3-4 of the instant application against Claims 1 of USPN 11049239).

Claim
Application#17237239
Claim
USPN # 11049239
1
A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
1
A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
1

1
a first extraction component that extracts, from first synthetic images, a subset of synthetic images classified as non-real like as opposed to real-like, wherein the first subset of synthetic images were generated using a generative adversarial network model; and
1
 an inference component that employs a deep neural network model to classify synthetic images as either real-like or non-real-like;
1
a training component that employs the subset of synthetic images and real images to train a deep neural network model to classify second synthetic images generated using the generative adversarial network model as either real-like or non-real like: 

3
wherein the synthetic images were generated using a generative adversarial network model.  

1
a synthetic image generator that generates third synthetic images using the generative adversarial network model; and 

4
a synthetic image generator that generates the synthetic images using a generative adversarial network model.  


1
a target model training component that employs a subset of the synthetic images classified as real-like to train a machine learning model to perform artificial intelligence analytics on real images.  


1
an inference component that employs the deep neural network model to classify the third synthetic images as either real-like or non-real-like.






Claim 2 of the instant application is equivalent in scope with Claim 9 of USPN  11049239.


Claims 10, 12-16 of the instant application is equivalent in scope with Claim 10 of USPN 11049239.

Claims 19-20 of the instant application is equivalent in scope with Claim 16 of USPN 11049239.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madani et al. US2019/0197358 hereinafter referred to as Madani in view of Lin et al. US2016/0379091 hereinafter referred to as Lin.

As per Claim 1, Madani teaches a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
 an inference component that employs a deep neural network model to classify synthetic images as either real-like or non-real-like; and (Madani, Paragraph [0037], utilizing a GAN to generate fake/synthetic medical images and Figure 1, “Discriminator” Paragraph [0031], [0034], discriminates to determine if image it fake or real, discriminator implemented as a convolutional neural network)
Madani does not explicitly teach a target model training component that employs a subset of the synthetic images classified as real-like to train a machine learning model to perform artificial intelligence analytics on real images.  (Lin, Paragraph [0042], utilizing subsets of training images that are sufficiently small to train the classifier algorithm with the processing resources available to the asset management program. The algorithm may be a deep convolutional neural network. Line Figure 5, analytics performed on a real input image)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lin into Madani because by utilizing subsets of training images to train the classifier of Madani will allow the training of the classifier to be done within the confines of the processing resources in the system.  
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.

As per Claim 2, Madani in view of Lin teaches the system of claim 1, wherein the real images and the synthetic images comprise medical images.  (Madani, Paragraph [0005], use of medical images)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 3, Madani in view of Lin teaches the system of claim 1, wherein the synthetic images were generated using a generative adversarial network model.  (Madani, Paragraph [0037], utilizing a GAN to generate fake/synthetic medical images)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 4, Madani in view of Lin teaches the system of claim 1, wherein the computer executable components further comprise: a synthetic image generator that generates the synthetic images using a generative adversarial network model.  (Madani, Paragraph [0037], utilizing a GAN to generate fake/synthetic medical images)
The rationale applied to the rejection of claim 1 has been incorporated herein.

As per Claim 5, Madani in view of Lin teaches the system of claim 1, wherein the synthetic images comprise second synthetic images and the real images comprise second real images, and wherein the deep neural network model was trained on a training dataset comprising first real images and first synthetic images classified as non-real like.  (Lin, Paragraph [0042], utilizing subsets of training images that are sufficiently small to train the classifier algorithm with the processing resources available to the asset management program. The algorithm may be a deep convolutional neural network and Madani, Figure 1, “Discriminator” Paragraph [0031], [0034], discriminates to determine if image it fake or real, discriminator implemented as a convolutional neural network)
The rationale applied to the rejection of claim 1 has been incorporated herein.


As per Claim 6, Madani in view of Lin teaches the system of claim 5, wherein the first synthetic images and the second synthetic images were generated using a generative adversarial network model.   (Madani, Paragraph [0037], utilizing a GAN to generate fake/synthetic medical images)
The rationale applied to the rejection of claim 5 has been incorporated herein.

As per Claim 7, Madani in view of Lin teaches the system of claim 5, wherein the computer executable components further comprise: a training component that employs the training dataset to train the deep neural network model to classify test synthetic images as either real-like or non-real like.  (Lin, Paragraph [0042], utilizing subsets of training images that are sufficiently small to train the classifier algorithm with the processing resources available to the asset management program. The algorithm may be a deep convolutional neural network and Madani, Figure 1, “Discriminator” Paragraph [0031], [0034], discriminates to determine if image it fake or real, discriminator implemented as a convolutional neural network)
The rationale applied to the rejection of claim 5 has been incorporated herein.

As per Claim 9, Madani in view of Lin teaches the system of claim 2, wherein the artificial intelligence analytics comprise automated evaluation of one or more medical conditions reflected in the real images. (Mandani, Paragraph [0024], “As a result, medical imaging and computer vision cognitive operations are limited to being able to use only small amounts of labeled images, e.g., medical images, for use in training the classifier models, such as convolutional neural networks, of cognitive logic for performing cognitive classification operations, e.g., medical image classification tasks that identify diseases or abnormalities in the medical images”)
The rationale applied to the rejection of claim 2 has been incorporated herein.

As per Claim 10, Claim 10 claims a method utilizing the system as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 11, Claim 11 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 12, Madani in view of Lin teaches the method of claim 10, wherein the synthetic images were generated using a generative adversarial network model.   (Madani, Paragraph [0037], utilizing a GAN to generate fake/synthetic medical images)
The rationale applied to the rejection of claim 10 has been incorporated herein.

As per Claim 13, Madani in view of Lin teaches the method of claim 10, further comprising: generating, by the system, the synthetic images using a generative adversarial network model.   (Madani, Paragraph [0037], utilizing a GAN to generate fake/synthetic medical images)
The rationale applied to the rejection of claim 10 has been incorporated herein.


As per Claim 14, Claim 14 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.
As per Claim 15, Claim 15 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.

As per Claim 16, Claim 16 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

As per Claim 18, Claim 18 claims the same limitation as Claim 9 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 9.

As per Claim 19, Claim 19 claims a machine-readable storage medium, comprising executable instructions utilizing the system as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 20, Madani in view of Lin teaches the machine-readable storage medium of claim 19, wherein the synthetic images comprise second synthetic images and the real images comprise second real images, and wherein the deep neural network model was trained on a training dataset comprising first real images and first synthetic images classified as non-real like. (Lin, Paragraph [0042], utilizing subsets of training images that are sufficiently small to train the classifier algorithm with the processing resources available to the asset management program. The algorithm may be a deep convolutional neural network and Madani, Figure 1, “Discriminator” Paragraph [0031], [0034], discriminates to determine if image it fake or real, discriminator implemented as a convolutional neural network)
The rationale applied to the rejection of claim 19 has been incorporated herein.


Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madani et al. US2019/0197358 hereinafter referred to as Madani in view of Lin et al. US2016/0379091 hereinafter referred to as Lin as applied to Claims 1 and 11 and further in view of Golden et al. US2020/0380675 hereinafter referred to as Golden.

As per Claim 14, Madani in view of Lin teaches the method of claim 13, wherein the deep neural network model (Lin, Paragraph [0042], utilizing subsets of training images that are sufficiently small to train the classifier algorithm with the processing resources available to the asset management program. The algorithm may be a deep convolutional neural network)
Madani in view of Lin does not explicitly teach a very deep convolutional neural network model configured for binary classification.  
Golden teaches comprises a very deep convolutional neural network.  (Golden, Paragraph [0289], [0291], “Using modern deep learning-based convolutional neural networks (CNNs)” and “a CNN can be trained as a binary classifier to classify images of lesions as benign or malignant”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Golden into Madani in view of Lin because by utilizing a very deep network model instead of a deep network model taught by Lin will result in a stronger model for classification.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 8.
As per Claim 17, Claim 17 claims the same limitation as Claim 8 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666